Citation Nr: 0740458	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  97-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
anatomical loss of left eye.

2.  Entitlement to effective date earlier than January 12, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) prior to March 20, 2004.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the St. Petersburg, Florida Regional Office (RO).  This 
case has been transferred to the RO in San Diego, California.

During the pendency of the appeal, the veteran withdrew the 
issues of the correctness of a combined rating, increased 
ratings for shell fragment wounds of the right index finger, 
right thigh, and face, and service connection for bilateral 
knee disability in written statement to the RO dated in March 
2001 and upon personal hearing on appeal in March 2001.  He 
also withdrew the issue of entitlement to a compensable 
rating for residuals of shell fragment wound of the scrotum 
in a written statement to the RO dated in May 2004.

Also during the course of the current appeal, the RO 
increased the veteran's rating for his service-connected PTSD 
from 50 to 100 percent, effective March 20, 2004; this had 
the effect of rendering moot the also then pending issue of 
entitlement to a total rating based on individual 
unemployability for the period beginning March 20, 2004.  
Thus the issue of entitlement to TDIU has been 
recharacterized accordingly as shown on the title page of 
this decision.

Hearings were held at the RO before a hearing officer in June 
1997 and before the undersigned Veterans Law Judge at the RO 
in March 2001. 

In a September 2004 decision, the Board denied an increased 
rating for anatomical loss of the left eye, an effective date 
earlier than January 12, 1999, for the assignment of service 
connection for PTSD, and entitlement to TDIU prior to March 
20, 2004. 

The appellant appealed the Board's September 2004 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a memorandum decision of January 2007, the Court 
vacated the Board's decision and remanded the matter.

The Court noted that the veteran had raised additional claims 
that included whether a medical opinion submitted in November 
1986 (date stamped in March 1985) was a claim to reopen a 
claim for service connection for a psychiatric disorder.  The 
veteran also claims that a statement received by the RO in 
September 1999 was a claim for the assignment of higher 
initial rating for PTSD.  This is referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that a higher disability evaluation is 
warranted for anatomical loss of left eye.  As pointed out by 
the Court, under Diagnostic Code 6066, footnote 6, an 
additional 10 percent disability rating is warranted where a 
claimant has loss an eye and is unable to wear a prosthetic 
eye.  It is not clear from the record whether he is unable to 
wear a prosthetic eye.  Further examination and opinion is 
needed.  It is noted that appellant is currently in receipt 
of special monthly compensation based on the anatomical loss 
of one eye.

The veteran also claims that he should be accorded an earlier 
effective date for the grant of service connection for PTSD.  
The record shows that the veteran has complained of a nervous 
disorder since 1969 (VA examination report in April 1969).  
The veteran psychiatric disability(ies) have been variously 
diagnosed over the years since then.  Although PTSD was not 
diagnosed until 1999, as pointed out by the Court, it is not 
clear from the record as to the onset of PTSD.  Specifically, 
whether PTSD is related to the previously diagnosed 
psychiatric disorders.  Therefore, further medical opinion is 
needed in order, if possible, to determine the onset of PTSD. 

The issue of entitlement to TDIU prior to March 20, 2004, is 
inextricably intertwined with the outcome of the development 
directed in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the Gainesville, Florida, VA medical 
facility for the veteran's claims folder 
to be forwarded to the psychiatric 
examiner who conducted the examination in 
March 2004 (or, if unavailable, to another 
appropriate reviewer) in order to review 
the claims folder.  In an addendum, the 
examiner should provide opinion as to the 
onset of PTSD.  It should be indicated 
whether the veteran's previously diagnosed 
psychiatric disorders are related to or 
are early manifestations of the 
subsequently diagnosed PTSD.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  A 
complete rational for any opinion 
expressed should be included in the 
report.  If the reviewer deems 
re-examination necessary, this should be 
done.  If so, the claims folder should 
then be forwarded to a VA medical facility 
near the veteran's current residence and 
he should be scheduled for re-examination 
and opinion.

2.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his left eye 
disorder.  All indicated tests and studies 
must be conducted.  The examiner must 
provide an opinion regarding whether the 
veteran is medically able to wear a left 
eye prosthesis or whether such wearing is 
precluded due to frequent infections.  A 
complete rational for any opinion 
expressed should be included in the 
report.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



